Citation Nr: 0309672	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In his December 2001 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He clarified in 
February 2002 that he instead sought a video conference 
hearing.  Subsequently, in the same month, the veteran again 
revised  his request and indicated that he would be satisfied 
with an RO hearing unless his claim remained denied, in which 
case he would seek a hearing before the Board.  Following an 
April 2002 RO hearing and a continuation of the veteran's 
denial, the veteran stated in a July 2002 submission that he 
sought a Travel Board hearing.  He was scheduled for such a 
hearing in March 2003 but failed to report and provided no 
explanation for his failure to report.  Accordingly, the 
hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704(d) 
(2002).


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To date, however, the RO has not adjudicated the veteran's 
claim under the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  As such, a decision by the 
Board at this time could potentially prejudice the veteran's 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, evidence indicates that the veteran underwent 
anorectal surgery in December 1984 by John E. Cogan, M.D.  
The RO should attempt to obtain all of Dr. Cogan's records 
involving treatment of the veteran.  Following receipt of 
those records, the veteran should be afforded another VA 
examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hemorrhoids since 1999.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Specifically, the RO 
should attempt to obtain any outstanding 
records from John E. Cogan, M.D.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected hemorrhoids.  All efforts made 
toward conducting the examination should 
be documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Specifically, the examiner should 
describe the degree of external and 
internal hemorrhoids.  The examiner 
should state whether the hemorrhoids are 
large, thrombotic, or irreducible, and 
whether there is redundant tissue 
evidencing recurrences.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  The RO should issue a Supplemental 
Statement of the Case addressing the 
claim of entitlement to a compensable 
evaluation for residuals of a 
hemorrhoidectomy.  This Supplemental 
Statement of the Case should include the 
complete provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002), as well as an 
explanation of the type of evidence 
needed to substantiate the veteran's 
appeal and the duties of the both the 
veteran and the VA in obtaining such 
evidence. Then, after the veteran and his 
representative have been allowed a 
reasonable period of time in which to 
respond, this case should be returned to 
the Board.  

By this REMAND, the Board intimates no opinion as to the 
merits of this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




